Filed 01/04/19                                          Case 18-27032                                        Doc 39


                                                                                           FLED
                        1    GERALD W. FILICE
                             2443 Fair Oaks Blvd., #125                                JAO42C
                        2    Sacramento, California 95825
                             (916) 914-3847
                        3
                             PRO SE
                        4

                        5

                        6

                        7                            UNITED STATES BANKRUPTCY COURT

                        8                             EASTERN DISTRICT OF CALIFORNIA

                        9                                   SACRAMENTO DIVISION

                      10

                      11     In re:                                     Case No. 18-27032-C-11

                      12     GERALD WILLIAM FILICE,                     Chapter 11
                      13                                                NOTICE OF MOTION AND MOTION
                             Debtor in Possession.                      REGARDING ORDER OF DISMISSAL
                      14                                                ENTERED DECEMBER 21, 2018: FOR
                                                                        RECONSIDERATION; TO AMEND OR
                  - 15                                                  MAKE ADDITIONAL FINDINGS; TO ALTER
                                                                        OR AMEND THE JUDGMENT; FOR A NEW
                      16                                                TRIAL; AND FOR RELIEF FROM ORDER;
                                                                        MEMORANDUM OF POINTS AND
                      17                                                AUTHORITIES; REQUEST FOR JUDICIAL
                                                                        NOTICE
                      18
                                                                        [Federal Rules of Bankruptcy Procedure
                      19                                                8002, 7052, 9023, 9024, Federal Rules of
                                                                        Civil Procedure 59, 60]
                      20
                                                                        Date: 02/13/2019
                      21                                                Time: 11:00a.m.
                                                                        Courtroom: C
                      22
                                                                        Hon. Christopher Klein, Bankruptcy Judge
                      23

                      24                               NOTICE OF MOTION AND MOTION
                      25                  TO ALL PARTIES IN INTEREST:
                      26                  YOU ARE HEREBY NOTIFIED that on February 13, 2019, at 11:00 a.m., ir


 2443 Fair Oaks Blvd. #125
   Sacramento, CA 95825
      (916) 914-3847
                                                                    -1-
Filed 01/04/19                   Courtroom C of this Court, theCase
                                                                Hon.18-27032                                           Doc 39
                                                                     Christopher Klein, Bankruptcy Judge presiding, located

                                 at 501 "I" Street, Sacramento, California 95814, the Debtor in possession, Gerald W. Filice,

                        1        shall move for orders pertaining to the Order of Dismissal entered December 21, 2018 (the

                        2        "Order" attached hereto). The order which the Debtor seeks is as follows: to reconsider the

                        3        Order and set aside and vacate the Order; to amend or make additional findings of fact and

                        4        conclusions of law; to alter or amend the Order; for a new trial; and for relief from the Order.

                        5        These requests are being made because the reasons cited for the Order in both the written

                        6        Order and the minutes of the Court, i.e., that schedules and other documents were not timely

                        7        filed, were incorrect and mistaken since all of such documents had been timely filed and

                        8        were then present in the Clerk's file. Due to Debtor's injury, he was unable to appear in Court

                        9        on December 18 when these matters were apparently discussed (of which the Debtor had

                      10         already provided notice to the Court), and was unable to correct the record, only receiving

                      11         notice in the mail of the Notice of Entry of the order in late December.

                      12                YOUR RIGHTS MAY BE AFFECTED. You should read this Notice carefully and

                      13         discuss it with your attorney if you have one in this bankruptcy case. If you do not

                      14         have an attorney, you may wish to consult one.

                      15                PLEASE TAKE FURTHER NOTICE that the Debtor has provided at least 28 days

                      16         notice of this Motion to parties in interest as required by Local Rule 9014-1(f).

                      17                PLEASE TAKE FURTHER NOTICE that if you oppose this motion and wish to be

                      18         heard at the hearing, you must file and serve on all parties in interest yourwritten opposition

                      19         no later than fourteen (14) days before the hearing, otherwise the matter will J .be decided

                      20         without considering your opposition or argument.

                      21                You are urged to consult the Court's local rules,                    lable on! the Court's
                      22     I   website at www.caeb.uscourts.gov .

                      23

                      24         Date: January 4, 2019
                                                                                                      U
                      25                                                                  SE

                      26



 2443 Fair Oaks Blvd. #125
   Sacramento, CA 95825
      (916) 914-3847
                                                                               -2-
Filed 01/04/19                                             Case 18-27032                                              Doc 39



                        1
                                                 MEMORANDUM OF POINTS AND AUTHORITIES
                       2
                             I.     BACKGROUND
                        3
                                    This Court scheduled a Status Conference for December 18. However, the Debtor,
                        4
                             who represents himself in this proceeding, was seriously injured on December 8, 2018, was
                        5
                             hospitalized several days, and had a concussion, and was unable to attend the status
                        6
                             conference. On December 14, an Application to continue it and other dates was filed and
                        7
                             served, based on the injury which was explained in detail by declaration. To the Debtor's
                        8
                             knowledge, the Court never acted on the Application, and conducted the status conference
                        9
                             in the Debtor's absence.
                      10
                                    The Court dismissed this case. From the Notice of Entry of the Order which the Debtor
                      11
                             received in the mail, and from the written orderwhich was not served but has been obtained
                      12
                             from the online docket report, it appears the Court made its order believing (erroneously) that
                      13
                             a number of required schedules and related items had not been filed. However, all
                      14
                             documents for a skeletal filing had been filed with the Petition on November 7; additional
                      15
                             items were filed November 21, and the balance were filed on November 28, 2018 (Debtor
                      16
                             had requested an extension to November 28 to file the items not included with the Petition;
                      17
                             the Court granted (docket number 25) a longer extension to December 5 but the Debtor filed
                      18
                             them November 28 anyway).
                      19
                                    Below is a chart showing each of the documents which the Order of Dismissal cites
                      20
                             as having not been filed, with the actual date of filing and the docketing number where each
                      21
                             document is found in the Clerk's docket report:
                      22
                             Document                                                  Number        Date Filed
                      23
                             Statement of Financial Affairs                           24             11/28
                      24
                             Summary of Assets and Liabilities                        24             11/28
                      25
                             Schedule A/B- Real and Personal Property                 22             11/21
                      26
                             Schedule C-Exempt Property                               22             11/21

 2443 Fair Oaks Blvd. #125
   Sacramento, CA 95825
      (916) 914-3847
                                                                           -3-
Filed 01/04/19                                              Case 18-27032                                                  Doc 39



                        1    Schedule D-Secured Creditors                                22             11/21

                        2    Schedule E/F-Unsecured Claims                               22             11/21

                        3    Schedule G-Executory Contracts                              24             11/28

                        4    Schedule H-Codebtors                                        24             11/28

                        5    Schedule I-Current Income of Individual                     24             11/28

                        6    Schedule J-Current Expenditures                             24             11/28

                        7    20 Largest Unsecured Creditors                              7              11/07

                        8    Form 122B                                                   23             11/21

                        9           These documents were discussed with representatives of the U.S. Trustee during the

                      10     two meetings with them and the Debtor, and the meeting of creditors was held and

                      11     concluded.

                      12     II.    DISCUSSION

                      13            A. Basic Legal Authorities. Bankruptcy Rule 8002(b) extends the time for filing ar

                      14     appeal until 14 days after final resolution of timely-filed motions under Rules 7052, 9023,

                      15     9024, and Federal Rules of Civil Procedure 59 and 60, to alter or amend findings, alter or

                      16     amend an order or judgment, for new trial, and for relief from an order or judgment. This

                      17     motion is being timely filed on the 141h day after entry of the Order on December21, 2018.

                      18            FRCP Rule 52(b), incorporated into RBP 7052(b), provides:

                      19     "Amended or Additional Findings. On a party's motion filed no later than 28 days after the entry of
                             judgment, the court may amend its findings—or make additional findings—and may amend the
                      20
                             judgment accordingly. The motion may accompany a motion for a new trial under Rule 59."
                      21
                                    FRCP 59 is incorporated in RBP 9023. 9023 provides for notice of the motion to
                      22
                             amend or alter the judgment or order to be filed within 14 days after entry of the Order.
                      23
                             Rule 59(a) provides:
                      24

                      25 I (a) In General.

                      26 I "(1) Grounds for New Trial. The court may, on motion, grant a new trial on all or some of the



 2443 Fair Oaks Blvd. #125
   Sacramento, CA 95825
      (916) 914-3847
Filed 01/04/19                                                Case 18-27032                                                     Doc 39



                        1    issues—and to any party—as follows:
                        2        after a jury trial, for any reason for which a new trial has heretofore been granted in an action at
                             law in federal court; or
                        3
                                 after a nonjury trial, for any reason for which a rehearing has heretofore been granted in a suit
                        4
                             in equity in federal court.
                        5    (2) Further Action After a Nonjury Trial. After a nonjury trial, the court may, on motion for a new
                        6    trial, open the judgment if one has been entered, take additional testimony, amend findings of fact
                             and conclusions of law or make new ones, and direct the entry of a new judgment."
                        7
                                     FRCP 60, incorporated into RBR 9024, provides:
                        8

                        9    (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion and just terms, the
                             court may relieve a party or its legal representative from a final judgment, order, or proceeding for
                       10
                             the following reasons:
                       11        mistake, inadvertence, surprise, or excusable neglect;
                       12       newly discovered evidence that, with reasonable diligence, could not have been discovered in
                       13    time to move for a new trial under Rule 59(b);

                       14       fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
                             opposing party;
                       15
                                the judgment is void;
                       16
                                the judgment has been satisfied, released, or discharged; it is based on an earlier judgment that
                       17    has been reversed or vacated; or applying it prospectively is no longer equitable; or

                       18       any other reason that justifies relief.

                       19
                                     These grounds are present here.
                       20
                                     B. Argument. The belief of the Court that these documents had not been timely filed
                       21
                             was mistaken and apparently not corrected by the U.S. Trustee or anyone else who may
                       22
                             have been present at the Status Conference on December 18. Accordingly, the Order of
                       23

                       24    Dismissal should be vacated and set aside to allow the case to continue, a new status

                       25    conference set, and the Debtor's Application (Docket number 33) for continuances and

                       26    extensions be acted upon (with dates set commensurate with the timing of restoring the


 2443 Fair Oaks Blvd. #125
   Sacramento, CA 95825
      (916) 914-3847
                                                                               -5-
Filed 01/04/19                                               Case 18-27032                                                Doc 39



                        1    case).
                        2
                             Date: January 4, 2019
                        3

                        4

                        5                                   REQUEST FOR JUDICIAL NOTICE

                        6             Debtor requests judicial notice of the entire file in this 9ase, including specifically
                        7
                             docket numbers 7, 22, 23, 24, 25, and 33.7\                    /
                        8

                        9

                       10
                             Date: January 4, 2019
                       11
                                                                   GERAIJ7W. FILICE
                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26



 2443 Fair Oaks Blvd. #125
   Sacramento, CA 95825
      (916) 914-3847
Filed 12/21/18
Piled 01/04/19                                     Case18-27032
                                                   Case 18-27032                                              Doc 3€
                                                                                                                  39



                                      UNITED STATES BANKRUPTCY COURT

                                      EASTERN DISTRICT OF CALIFORNIA



           In re                                          ) Case No. 18-27032 - C - 11
           Gerald William Filice,                         ) Docket Control No.
                               Debtor.                    ) Document No. 1
                                                            Date: 12/18/2018
                                                            Time: 10:30 AN
                                                            DEPT: C



                                                        Order

           Findings of fact and conclusions of law having been stated orally on
           the record and good cause appearing.
           IT IS ORDERED that the case is dismissed without prejudice.



          Dated: December21, 2018




                                                         United Spates Bankruptcy Judge




           Status Conference Re: Voluntary Petition - [1] - [1] - Chapter 11 Voluntary Petition Individual.
           Missing Document(s): Statement of Financial Affairs; Summary of Assets and Liabilities; Schedule
           A/B - Real and Personal Property; Schedule C - Exempt Property; Schedule D - Secured
           Creditors;Schedule E/F - Unsecured Claims; Schedule G - Exec. Contracts & Unexpired Leases;
           Schedule H - Codebtors; Schedule I - Current Income of Individual; Schedule J - Current
           Expenditures; 20 Largest Unsecured Creditors; Form 122B Statement of Current Monthly Income;
           Document(s) due by 11/21/2018. (pdes)
